SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
990
CA 11-01782
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF THE APPLICATION OF MAUREEN
BOSCO, ACTING EXECUTIVE DIRECTOR OF CENTRAL
NEW YORK PSYCHIATRIC CENTER,                                       ORDER
PETITIONER-RESPONDENT,
FOR AN ORDER AUTHORIZING THE INVOLUNTARY
TREATMENT OF MICHAEL C., A PATIENT AT CENTRAL
NEW YORK PSYCHIATRIC CENTER, RESPONDENT-APPELLANT.



EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA
(NICHOLE M. HINMAN OF COUNSEL), FOR RESPONDENT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ANDREW B. AYERS OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County
(Bernadette T. Clark, J.), entered June 2, 2011. The order, among
other things, determined that respondent lacked the capacity to make a
reasoned decision concerning his own treatment and adjudged that
certain medication may be administered to respondent over his
objection.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on July 16, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court